Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 10-4-21 are acknowledged.

Claims 1, 7, 10, 13, 14, 20-22, 24-31, 33, 35, 44-46, 48, 49, 51 and 53 are pending.

Claims 1, 7, 10, 13, 14, 20, 35, 46 and 48 are under examination as they read on the species of anti-αβ TCR antibody which is TOL-101 and the species of IM-ADR to be treated which is SJS/TEN.

Claims 21-22, 24-31, 33, 44, 45, 49, 51 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4-21-21.

The prior enablement rejection under 35 U.S.C. 112(a) has been withdrawn in view of applicant’s arguments.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is rejected because it is dependent upon a canceled claims and thus the skilled artisan could only guess as to its meaning.  Given that the meaning of claim 10 is insolubly ambiguous, this claim cannot be examined further on its merits as to novelty, obviousness, written description, enablement, double patenting or any other matters of important to patentability.

Claims 1, 7, 13, 14, 20, 35 and 46 stand rejected under 35 U.S.C. 103 as being unpatentable over Schrijvers et al. (Clin Transl Allergy (Sept. 3, 2015) 5:31) in view of Yun et al. (Allergy 2012; 67: 1338–1346) and Getts et al. (8,722,049) as evidenced by Ko et al. (J Allergy Clin Immunol 2011;128:1266-76).

Applicant argues the rejection of record should be withdrawn because the teachings of Schrijvers would have allegedly failed to render the claimed method of treatment obvious for various reasons.

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

In the paragraph bridging pages 7-8 Applicant argues (emphasis added):

“…Schrijvers…state that, ‘important scientific questions on how these DHR arise and how host-drug interactions occur, remain to be elucidated.’ Schrijvers, page 1 of 10, top of right column in the Background.  Thus, by its own admission, Schrijvers fails to teach how or why Drug Hypersensitivity Reactions (DHR) occur. Moreover, the skilled immunologist will recognize that Schrijvers focuses primarily at the effect of inhibitors on HLA associated disease, and that specific clonotypes of TCR ‘suggest further strategies’ for treatment. Id. at 5.  Unlike the limited teachings of the review of Schrijvers, which are based on the ‘altered self-repertoire model’ (Id. at 5), the present inventors have found it is possible to reduce or eliminate immune related adverse drug reactions in a manner that is not HLA and/or TCR clonotype restricted, but rather, found that using anti-αβ T cell receptor (TCR) antibodies, such as T10B9, MEDI-500, and TOL101, immune mediated adverse drug reaction (IM-ADR) could be prevented, specifically, T cell mediated hypersensitivity conditions, severe cutaneous adverse reactions (SCARs), acute generalized exanthematous pustulosis (AGEP), drug reaction with eosinophilia and systemic symptoms (DRESS), Stevens-Johnson's syndrome (SJS), and toxic epidermal necrolysis (TEN), idiosyncratic adverse drug reactions, or idiosyncratic liver injury (IDILI).”

Applicant’s argument has been considered but is not found convincing for several reasons.  

First, applicant’s argument that “Schrijvers fails to teach how or why Drug Hypersensitivity Reactions (DHR) occur” is not found convincing.  The last sentence of the first paragraph on page 1 of Schrijvers, “[i]mportant scientific questions on how these DHR arise and how host-drug interactions occur, remain to be elucidated,” is merely a general statement about the knowledge in the DHR art that prepares the reader to consider the information presented in Schrijvers’ review.  The ordinarily skilled artisan would understand the placement of this sentence at the end of the first paragraph of the Background section to imply that the teachings of Schrijvers that follow will discuss what is known in the DHR art, including “important scientific questions” that remain to be more fully answered.

Moreover, it remains this examiner’s opinion that, after considering the overall teachings of Schrijvers et al. and Yun et al., the ordinarily skilled artisan would readily understand the fundamental basis for “how or why Drug Hypersensitivity Reactions (DHR) occur,” i.e., that DHR is a consequence of the ability of certain drugs to promote HLA-dependent T cell activation, which was the basis for the prima facie case of obviousness set forth in the rejection of record:

“Given the reference teachings, it would have been obvious to one of ordinary skill in the art to treat the TCR-peptide:HLA driven pathology of IM-ADR by administering an anti-TCR antibody capable of inhibiting the ability of T-cells to respond to peptide bound MHC through TCR/CD3 shedding and/or internalization and by inducing Treg, such as the Tol-101 anti-αβ TCR antibody of Getts.  

One of ordinary skill in the art would have had a reasonable expectation of successfully treating IM-ADR by administering the Tol-101 anti-αβ TCR antibody of Getts given the central role of TCR-peptide:HLA interaction in the pathology of IM-ADR as illustrated by the teachings of Ko et al. (J Allergy Clin Immunol 2011;128:1266-76), which are referenced by Schrijvers, demonstrating that an anti–TCR-VB-11 mAb substantially inhibits lysis of HLA-B*1502-expressing target cells by CBZ-expanded T cells obtained from S1 and S2 patients with carbamazepine (CBZ)–induced Stevens-Johnson syndrome (“CBZ-SJS”)(see Ko at Fig. 5D).”

(see Non-Final Office Action at page 7, 2nd-3rd full paragraphs).

Finally, by contrast to applicant’s assertion that (emphasis added): 

“[u]nlike the limited teachings of the review of Schrijvers, which are based on the ‘altered self-repertoire model’ (Id. at 5), the present inventors have found it is possible to reduce or eliminate immune related adverse drug reactions in a manner that is not HLA and/or TCR clonotype restricted, but rather, found that using anti-αβ T cell receptor (TCR) antibodies, such as T10B9, MEDI-500, and TOL101, immune mediated adverse drug reaction (IM-ADR) could be prevented, specifically, T cell mediated hypersensitivity conditions, severe cutaneous adverse reactions (SCARs), acute generalized exanthematous pustulosis (AGEP)....,” 

the instant specification does not provide any working example or indeed any experimental data whatsoever showing that anti-αβ T cell receptor (TCR) antibodies actually reduce or eliminate immune related adverse drug reactions.
in general, drugs and drug-derived products interact with major histocompatibility complex (MHC) or T cell receptor to initiate the reaction.  More details on current understanding of IDRs are provided in a review article by Uetrecht and Naisbitt (Pharmacol Rev 65:779-808, April 2013) and White et al., (J Allergy Clin Immunol 136(2):219-234, 2015)….”), the prima facie case of obviousness is clearly rooted in the ordinary knowledge of one of ordinary skill in the prior art as set forth in the Non-Final Office Action at page 7, 2nd-3rd full paragraphs (reproduced above for reference).

The first full paragraph on page 8 of applicant’s remarks further sets forth the following argument:

“Schrijversis combined with Yun, Getts and Ko, which are cited in the Schrijvers review.  However, they also fails to teach the present invention. In the portion of Schrijvers cited, Yun and Ko are also looking at the association with specific HLA subtypes and TCR clonotypes that skew to those HLA types. For example, Ko is said to provide evidence with respect to carbamazepine hypersensitivity and the HLA-B*15:02 subtype.  From Ko, according to Schrijvers, what the skilled artisan learns is to target the HLA-B*15:02 subtype or the HLA- B*15:02 skewed TCR clonotype, which is not the present invention as claimed. Further, the skilled artisan would learn to use antibodies that target TCR-Vbeta-11 for “future studies”, as this rare clonotype specific TCR interacts with HLA-B*15:02 or HLA-B*31:01, although according to Schrijvers, “this was not reported consistently in all studies”.  Further, Ko teaches that it is the peptides presented on the HLA that the drug cause a “shift” in the presented peptides (Schrijvers page 6, left column, sentence that starts on page 5), thus focusing again on the HLA and not TCR. Finally, as regards the PPV value cited from Yun as being “higher” in the Current Action at page 6, it should be noted that Schrijvers explains that the PPV was only 58% (Schrijvers, page 6, left column). Thus, at best, the skilled artisan is provided an invitation to experiment.”



Firstly, as stated in the Non-final Office Action rejection of record, “The teachings of Yun also emphasize that while some patients exhibit hypersensitivity to a particular small molecule drug via activation of a limited portion of the T-cell repertoire, still other patients exhibit hypersensitivity to a particular small molecule drug via activation of ‘…multiple TCR clonotypes without shared TCR variable beta gene usages between individuals, implying that particular sequences of TCR do not appear to play a major role (9, 34).  In summary, the available repertoire of TCR in combination with HLA-B*15:02 is a risk factor for carbamazepine-induced SJS/TEN, but this requirement for TCR does not seem to be the case for abacavir hypersensitivity and HLA-B*57:01.  Because this additional prerequisite is not required for the generation of abacavir-specific T cells, it should be no surprise that the PPV for HLA- B*57:01 allele is higher than that for HLA-B*15:02.’” (see page 6, 1st full paragraph, emphasis in the original).  

Thus, by contrast to applicant’s argument, it would have been obvious to one of ordinary skill and knowledge of the prior art that, while only certain TCR clonotypes may be required to induce, e.g., a carbamazepine IM-ADR, yet other drug hypersensitivity reactions could be mediated by “multiple TCR clonotypes without shared TCR variable beta gene usages between individuals” meaning that, if one wishes to inhibit T-cell mediated hypersensitivity to, e.g., abacavir, one needs to block the interaction of many different TCR clonotypes with HLA-B*57:01 using an anti-αβ TCR antibody like the TOL-101 antibody of Getts (“…homogenous, robust and reproducible anti-αβTCR antibody binding of TOL101 has been observed in over 130 clinical patients and 20 healthy volunteers, as well as to common immortalized T-cell lines.  Because anti-αβ TCR antibodies of the present invention bind to the entire population of αβ T-cells in a homogenous manner, it is believed that the anti-αβ TCR antibodies of the present invention bind a constant region of the αβ TCR,” see col. 41-42 bridging paragraph).

All that said, it further would have been obvious to the ordinarily skilled artisan that while an antibody with broad anti-TCR specificity, such as the TOL-101 antibody of Getts, could be used any subject in need thereof, irrespective of the inducing drug, an antibody targeting a specific TCR clonotype, such as an anti-TCR-VB-11 mAb, could only be used to treat those particular HLA-B*15:02+ patients experiencing a carbamazepine IM-ADR, i.e., treating patients suffering from IM-ADR with the TOL-101 antibody of Getts obviously had broader applicability than treating only a certain fraction of IM-ADR patients with, e.g., an anti-TCR-VB-11 mAb.

With respect to applicant’s assertion that at page 8, 1st full paragraph of their remarks that “Ko teaches that it is the peptides presented on the HLA that the drug cause a “shift” in the presented peptides (Schrijvers page 6, left column, sentence that starts on page 5), thus focusing again on the HLA and not TCR,” this is not found convincing because Schrijvers is discussing the “shift in presented peptides by HLA-B*15:02” to explain the biased T-cell response in those particular HLA-B*15:02+ patients experiencing a carbamazepine IM-ADR (see Schrijvers at page 5-6 bridging paragraph), not just to “focus[] again on the HLA and not TCR” as applicant argues.

With respect to applicant’s further assertion that at page 8, 1st full paragraph of their remarks that 

“…as regards the PPV value cited from Yun as being “higher” in the Current Action at page 6, it should be noted that Schrijvers explains that the PPV was only 58% (Schrijvers, page 6, left column). Thus, at best, the skilled artisan is provided an invitation to experiment,” 

this is not found convincing.  A “58% PPV” means that 58% of the HLA-B*57:01+ patients being treated with abacavir will experience a T-cell mediated abacavir hypersensitivity syndrome (which is an IM-ADR).  It is unclear why applicant seems to suggest that this fact merely “provides an invitation to experiment.”  If anything, this fact strongly suggests the obviousness of the claimed invention – given a patient that is HLA-B*57:01+ and being treated with abacavir, wherein the interaction of multiple TCR clonotypes lacking shared TCR variable gene with a complex comprising said HLA-B*57:01 allele and abacavir or a metabolite thereof leads to a pathogenic IM-ADR, it would be obvious to the ordinarily skilled artisan to use an anti-TCR antibody with broad specificity, such as the TOL101 antibody of Getts, to block said pathogenic IM-ADR.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claims 1, 7, 13, 14, 20, 35, 46 and 48 stand rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Front Immunol. 2014 May 16;5:206) in view of Getts et al. (8,722,049).

Applicant argues the rejection of record should be withdrawn because “Kong is directed to the use of anti-CTLA4 antibodies for mild to severe irAEs. AEs are not the same as immune mediated adverse drug reaction (IM-ADR), thus the art of Kong is inapplicable to the present invention.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.  

According to the instant specification at paragraph 0003 (emphasis added),  “…the present invention relates to treatment of immune-mediated adverse drug reactions (IM-ADR), e.g.,…severe cutaneous adverse reactions (SCARs)… acute generalised exanthematous pustulosis…,” in other words applicant’s invention relates to treatment of, inter alia, the treatment of severe rash.  

Paragraph 0004 asserts: “Immune-mediated adverse drug reactions (IM-ADR) can also be referred to as idiosyncratic drug reactions (IDR),…” (emphasis added).

Paragraph 0006 teaches: “IDRs can also be classified into four major types: i) skin rashes (this includes cutaneous adverse drug reactions), ii) liver injury such as idiosyncratic liver injury (IDILI), iii) hematologic adverse reactions, and iv) drug-induced autoimmunity (Uetrecht and Naisbitt, 2013).” (emphasis added).



As described in the rejection of record, Kong teaches the treatment of cancer patient with blocking anti-PD-1 or anti-PD-L1 induced a variety of irAEs, including serious rash, as well as activation of autoreactive T cells resulting in the manifestation of various autoimmune syndromes, such as hypothyroidism and insulitis.

Thus it remains the examiner’s opinion that, contrary to applicant’s arguments, the ordinarily skilled artisan would consider certain irAEs taught by Kong to arise upon treatment with anti-CTLA-4 or anti-PD-1, such as serious rash, hypothyroidism and insulitis, to be encompassed by the “T cell mediated hypersensitivity conditions,” the “severe cutaneous adverse reactions (SCARs),” and the “acute generalized exanthematous pustulosis (AGEP)” IM-ADRs encompassed in the breadth of claim 1 and dependent claims thereof, such as claim 48.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644